                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 SHONDEL CHURCH, et al.,                  )
                                          )
               Plaintiffs,                )
                                          )
               v.                         )
                                          )       Case No. 17-04057-CV-C-NKL
 STATE OF MISSOURI, et al.,               )
                                          )
               Defendants.                )


         ENTRY OF APPEARANCE AS COUNSEL OF RECORD
  FOR DEFENDANTS MICHAEL BARRETT, H. RILEY BOCK, CHARLES R.
          JACKSON, CRAIG CHVAL AND A. CRISTA HOGAN

      COMES NOW undersigned counsel, J. Gregory Mermelstein, Deputy Director/

General Counsel, and hereby enters his appearance as attorney for Defendants Michael

Barrett, H. Riley Bock, Charles R. Jackson, Craig Chval and A. Crista Hogan on behalf

of the Missouri State Public Defender in the above-entitled cause.

                                  Respectfully submitted,

                                  /s/ J. Gregory Mermelstein
                                  J. Gregory Mermelstein, Mo. Bar No. 33836
                                  Deputy Director/General Counsel
                                  1000 West Nifong, Building 7, Suite 100
                                  Columbia, Missouri 65203
                                  Telephone: (573) 777-9977
                                  Fax: (573) 777-9975
                                  Email: greg.mermelstein@mspd.mo.gov
                                  ATTORNEY FOR DEFENDANTS
                                  BARRETT, BOCK, JACKSON, CHVAL, AND
                                  HOGAN



                                              1

        Case 2:17-cv-04057-NKL Document 207 Filed 01/16/19 Page 1 of 3
                            CERTIFICATE OF SERVICE

    I hereby certify that on this 16th day of January, 2019, copies of the foregoing Entry
of Appearance as Counsel of Record for Defendants Michael Barrett, H. Riley Bock,
Charles R. Jackson, Craig Chval, and A. Crista Hogan, were emailed and mailed by
U.S. Mail, postage prepaid, to the following:

Anthony Rothert                                 D. John Sauer
Jessica Steffan                                 Doug Shull
ACLU of Missouri Foundation – St. Louis         Missouri Attorney General's Office
906 Olive Street, Suite 1130                    P.O. Box 899
St. Louis, MO 63101                             Jefferson City, MO 65102
Email: arothert@aclu-mo.org and                 Email: john.sauer@ago.mo.gov and
jsteffan@aclu-mo.org                            doug.shull@ago.mo.gov

Jason D. Williamson                             Justin Moore
ACLU Foundation                                 Missouri Attorney General’s Office
125 Broad Street, 18th Floor                    815 Olive Street, Suite 200
New York, NY 10004                              St. Louis, MO 63101
Email: jwilliamson@aclu.org                     Email: justin.moore@ago.mo.gov
Gillian Wilcox                                  Amy Breihan
ACLU of Missouri Foundation – KCMO              MacArthur Justice Center – St. Louis
406 West 34th Street, Suite 420                 3115 South Grand Boulevard, Suite 300
Kansas City, MO 64111                           St. Louis, MO 63118
Email: gwilcox@aclu-mo.org                      Email: amy.breihan@macarthurjustice.org

Robert Sills                                    Evan Rose
Matthew R. Shahabian                            Easha Anand
Camille Rosca                                   Will Melehani
Orrick, Herrington &Sutcliffe LLP               Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street                             The Orrick Building
New York, NY 10019                              405 Howard Street
Email: rsills@orrick.com,                       San Francisco, CA 94105
mshahabian@orrick.com and                       Email: erose@orrick.com,
crosca@orrick.com                               eanand@orrick.com and
                                                wmelehani@orrick.com




                                            2

       Case 2:17-cv-04057-NKL Document 207 Filed 01/16/19 Page 2 of 3
Anjali Prasad
Anthony Tartaglio
Orrick, Herrington &Sutcliffe LLP
1000 Marsh Road
Menlo Park, CA 94025
Email: aprasad@orrick.com and
atartaglio@orrick.com

                                         /s/ J. Gregory Mermelstein
                                         J. Gregory Mermelstein




                                     3

       Case 2:17-cv-04057-NKL Document 207 Filed 01/16/19 Page 3 of 3
